 596DECISIONS OF NATIONAL LABOR RELATIONS,BOARDThomas Winters, Herman Kosove and Aisik Brener,Co-Partnersd/b/a Keystone Ship Engineering CompanyandEdward J.Hollins.Case No. 4-CA-1061. August 11, 1955DECISION AND ORDEROn February 15, 1955, Trial ,Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexception and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has' considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and finds merit in the Respondents' exceptions.The Trial Examiner found that the Respondents unlawfully dis-charged the complainant, Edward J. Hollins.The Respondents ex-cepted to this finding on two grounds: (1) That Hollins was dis-charged for his "blackmail" threat to Respondent Winters and thatfor this reason the discharge was for "cause"; and (2) that the Gen-eral Counsel did not sustain the burden of proof that Hollins was dis-charged for engaging in protected activities.Hollins was elected a shop committeeman for the riggers at noon on-March 18, 1954.At that time, Richards, who was the union steward'for the whole yard, informed Hollins that his duties as shop com-mitteeman would consist of reporting the riggers' grievances to Rich-ards for presentation to the Respondents. In the absence of Richardsfrom the yard on March 22, Hollins met Respondent Winters, a partnerin charge of personnel and operations, and asked him if he knew thatHollins had been elected shop steward for the riggers.Winters re-plied that he did not.Hollins then submitted to Winters a list ofgrievances.The list included grievances with respect to "filthy'toilets," delay in delivering paychecks, and the failure to pay machin-ists for half an hour time which they claimed to have spent at work.Winters asked Hollins a few questions about these grievances, saidthat he "would take care of this" and would let him know, and walkedaway.Winters at once sought out a pipefitter in the yard, whose dutywas to maintain the toilet facilities, and asked him to examine them.Winters also telephoned Union Agent Loughney and informed him of'his conversation with Hollins.Loughney assured Winters that Hol-lins had no official status and told him not to take grievances fromHollins.Winters did not inform his partners of Hollins' presentation.113 NLRB No. 64. KEYSTONE SHIP ENGINEERING COMPANY597of grievances until after his second meeting with Hollins the sameafternoon.At 3: 30 p. m: that same day Hollins again approached Winters andinquired about the grievances.Winters replied that the Respondentswould have to hire another girl to expedite the distribution of pay-checks and that he would advise Hollins on this matter later.Hollinsthen called Winters aside beyond the hearing of nearby workers andsaid to him, "You better be a good boy or else."Winters asked,"What do you mean [by] or else?"Hollins replied, "Or I'll tell yourpartners about you and that droop [Winters' brother] stealing theboiler scrap down on that Carter Street job."Disturbed by Hollins'threat Winters at once sought out his partners.At a conference amongthe partners, which took place at about 3: 45 that afternoon, Wintersinformed his partners of Hollins' threat and the partners reached thedecision to discharge Hollins.Hollins was discharged the next day,March 23.The Trial Examiner found that Hollins' threat to Winters to informhis partners of his brother's alleged participation in the theft of theboiler scrap was "a motivating factor" in Hollins' discharge, and thatsince it was a "form of insubordination" the discharge would have beenjustified even though Hollins at the time of making the threat was,acting in the capacity of shop committeeman.However, the TrialExaminer also found that Hollins' threat was not the sole motivationfor the discharge, but that Hollins' collection and presentation ofgrievances as shop committeeman "loomed at least as important, ifnot more so than the threat of March 22 in the [Respondents] decisionto discharge him."He concluded therefore that because one of themotivating causes of the discharge was based on an unlawful reason,,the discharge was in violation of Section 8 (a) (3) of the Act.In arriving at the conclusion that Hollins' presentation of grievances.was a contributory cause of his discharge, the Trial Examiner reliedprimarily upon : (a) His finding that although this matter was notdiscussed by the Respondents at their March 22 conference until afterthey had reached the decision to discharge Hollins for his threat toWinters, the Respondents, or at least Winters, was aware of Hollins"election as shop committeeman for the riggers and his subsequent ac-tivities in that capacity, and therefore the fact that he presentedgrievances directly toWinters must have entered as a factor in theRespondents' decision to discharge Hollins; and (b) his conclusionthatWinters' and Brener's reference to Hollins' conduct in the shopas "pulling his weight" among riggers, "agitation," "buzzing" around,and inciting complaints against the Respondents, and reliance by the,Respondents upon such conduct as an additional reason for the dis-charge, warrant a finding that it was Hollins' collection and presenta-tion of grievances which in their minds branded him an "agitator."We do not agree. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssuming that all the partners knew of Hollins' election as,,shopcommitteeman and his subsequent activities in that capacity beforethey reached the decision to discharge him, it does not follow thatHollins' protected activities furnished additional motivation for hisdischarge.Hollins' misconduct was serious enough to foreclose anyspeculation that it was used as a "pretext" to get rid of Hollins be-cause of his protected activities or because the Respondents needed anyadditionalmotivation for the discharge. Indeed, the Respondentstook a very serious view of the incident.Winters reported to hispartners that Hollins was trying to hold the scrap deal and Winters'brother's part in it as a club over his head.Respondent Kosovoobserved that whether or not Winters' brother sold the scrap and failedto account for the money was beside the point, that they did not wantany employee around who would talk to his Employer that way, andthat they must get rid of Hollins.Questioned at the hearing by theTrial Examiner as to what it was about the incident that "perturbed"him so much, Winters testified that Hollins was "trying to bully [him]the employer, and that it was more than [he] can stand," and further :"I, as his employer . . . don't want no employee to speak to me alongthe lines that I had better be a good boy for himself or anybody else.And when he told me that I had better be a good boy or he wouldspeak to my associates to try and get my brother and I in trouble, ashe thought, that is all the pressure I need to discharge any man inmy employ."Nor does the record indicate that the Respondents were undulydisturbed by Hollins' collection and presentation of grievances so asto warrant an inference that Hollins' discharge might have been inretaliation for his protected activities, or that they in fact, interferedwith, or denied him, his right to engage in such activities.Wheninformed by Hollins that he was elected shop committeeman for theriggers,Winters not only accepted Hollins as a spokesman for thegroup and dealt with him concerning these grievances, but took im-mediate steps to satisfy one of them.Winters continued to deal withHollins as a spokesman for the group even after he was informed byUnion Agent Loughney that Hollins had no official status, and wastold not to deal with him.When Hollins approached Winters forthe second time and asked Winters what he was going to do aboutthe grievances and particularly the request for earlier payments,Winters said that they would have to hire another girl to expeditesuch payments, and he would let Hollins know.Thus, there wasnothing in Winters' behavior in dealing with Hollins to suggest thatthe subsequent discharge of Hollins was in retribution for his pro-tected activities.While it may be true that the Respondents wereannoyed by Hollins' activities as a spokesman for the riggers, yet,this would not be entirely unjustified.The Union had already desig-nated Richards as steward for the whole yard, and Loughney ad-visedWinters that he need not deal with Hollins. KEYSTONESHIP ENGINEERINGCOMPANY599Moreover,contrary to theTrial Examiner,we find nosufficientbasisfor equating Hollins' "agitation," to which Respondents Wintersand Brener referred in their explanation for the discharge, withHollins' protected activities.There is nothing in the record to showthat Hollins had engaged in any protected or union activity prior tohis election as shop committeeman for the riggers.Yet there isevidence, credited by the Trial Examiner, that Respondents Wintersand Kosove looked upon him as an "agitator"even beforehis electionto that position.Hollins' election as shop committeeman took placea fewhours after his reinstatement following his layoff the day beforefor allegeddrinking and sleeping on the job.Although the chargeswerenot proved, Winters and Kosove opposed Hollins' reinstatementon theground that he was a "troublemaker" and "agitator." Theyfinally gave in to Brener's insistenceon- reinstatement -because of hiscontention that Hollins would profit by his experience.However,they consented with the reservation that they would watch his behavior.We also note that Hollins testified that he was informed by Breneron March 19, apparently following the partners' discussion of Hollins'reinstatement, thatWinters had called him "an agitator." ThatWinters' and Kosove's references to Hollins' "agitation" at the con-ference at which the decision was reached to discharge Hollins, wereintended to describe Hollins' unsatisfactory behavior as an employeerather than his collection and presentation of grievances is indicatedalso by Superintendent Kirchoff's uncontradicted testimony as toHollins' conduct before March 18.Kirchoff testified that on one oc-casionwhen he ordered Hollins and other employees engaged in anargument to leave the ship on which they were working, Hollins said :"What you need is a punch in the nose" ; that on another occasionwhen he told Hollins and others to 'calm down, "break up the group,"and go back to work, Hollins swore at him and told himto "scram";that still on another occasion Hollins said that he would throw him(Kirchoff) off the drydock; and that on several occasions he askedWinters to discharge Hollins.to Respondent Winters to'exposeto his partners his brother's allegedparticipation in a theftwas amotivatingreason forhis discharge andas we find that the recordfailsto establish that Hollins' collection andpresentation of grievanceswas anadditionalreason forhis discharge,we do not adopt the Trial Examiner's finding that Hollins was dis-charged in violation of Section8 (a) (3) ofthe Act.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]MEMBERLEEDOM took no part in the consideration of the aboveDecision and Order.3 7 9 2 8 8-5 6-v of 113--39 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThe sole issue in this case is whether or not Thomas Winters, Herman Kosoveand Aisik Brener, Co-Partners d/b/a Keystone Ship Engineering Company, hereincalled the Respondents, discharged Edward J. Hollins on March 23, 1954, becausehe engaged in concerted or union activities, in violation of Sections 8 (a) (3) and(1) and 2 (6) and (7) of the National Labor Relations Act, as amended,'61Stat. 136, herein called the Act.The issue arises on a complaint issued-October6, 1954, by the General Counsel of the National Labor RelationsBoafd, hereincalledGeneral Counsel and the Board, through the Board's Regional Director forthe Fourth Region (Philadelphia, Pennsylvania), on the basis of a charge dulyfiled by Edward J. Hollins, and the answer of Respondents which denied the com-mission of any unfair labor practices and contended that they discharged Hollinsfor good cause.'Pursuant to notice a hearing was held in Philadelphia, Pennsyl-vania, on November 10, 12, 18, and 19, 1954, before the duly designated TrialExaminer, at which all parties were represented by counsel and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introduceevidence bearing on the issues, and to make oral argument and file briefs.At theclose of General Counsel's case-in-chief, the Trial Examiner denied Respondents'motion to dismiss the complaint for lack of proof.At the close of the GeneralCounsel's rebuttal testimony, the Trial Examiner denied Respondents' offer of cer-tain proof in sun ebuttal.The Trial Examiner reserved decision on Respondents'final motion to dismiss the complaint on the merits; that motion is disposed of bythe findings and conclusions in this report.Both parties presented oral argumenton the merits, but did not file written briefs.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTJ1.THE BUSINESS OF RESPONDENTS AND STATUS OF THE UNIONAt all times material herein, Respondents Thomas Winters, Herman Kosove, andAisik Brener have been copartners duly existing and doing business und'er-the nameand style of Keystone Ship Engineering Company in accordance with the laws' ofPennsylvania, with their principal office and place of business in Philadelphia, Penn-sylvania, where they have been and are engaged in the repair and maintenance ofships, including ships of the United States Navy.During the 12 months' periodsince September 1953, when the partnership was created, Respondents have per-formed repair and maintenance work on United States Navy ships amounting invalue to more than $300,000. I find from these facts that Respondents have beenand are engaged in commerce within the meaning of the Act.Local 803, International Brotherhood of Boilermakers. Iron Shipbuilders,Black-smiths, Forgers and Helpers of America, AFL, herein called the Union,isa labororganization within the meaning of Section 2 (5) of the Act, which admits tomembership employees of Respondents?II.THE UNFAIR LABOR PRACTICEAt the time of his dischage in March 1954, Edward J. Hollins was employed asa rigger in Respondents' shipyard.He was a member of the Union, which repre-sented employees of all crafts in the yard.Anthony J. Loughney,also known as"Whitey" Loughney, was the business' agent of the Union, and Myles W. Richards,a machinist employed by Respondents and known among the men as "Smokey"Richards, was the union-shop steward for the whole yard.Respondents contend that Hollins was discharged for variousreasonsconnectedwith his work, which will be considered in detail below.General Counselcontendsthat he was discharged because he processed grievances as shop steward orcommit-teeman for the riggers and other crafts on March 19 and 22, 1954, following hiselection to that job on March 18, 1954.A subsidiary issue is, whether that electionwas legal and Hollins' subsequent processing of grievances was legal, bona fide,and protected union activity, as claimed by General Counsel, or was illegal and un-protected because it was contrary to the terms of a collective-bargaining agree-ment with the Union which Respondents claim was in existence and controllingat the time of discharge.These issues require a review of Hollins' entire employ-"The charge, complaint, and notice of hearing thereon were duly servedon Respond-ents and the Charging Party.2 The name of the Union is stated as it appears in documentary evidence in the record. KEYSTONE SHIP ENGINEERING COMPANY601ment,but as the bulk of the testimony and main arguments of the parties centeron his activities between March 18 and 22, inclusive, I shall consider the eventsof that period first.A. Thedischarge and events preceding itOn March 16,1954, Respondents were engaged in repair and maintenance workon theCefalu,a cargo vessel tied up at a pier in another part of Philadelphia. Inthe course of the work, Respondents had removed a broken steam generator casingfrom the vessel and repaired it in their yard.On the 16th the casing was ready forreinstallation,and on the late afternoon of that day,Thomas Winters selected acrew of three machinists and Riggers Hollins and George V. Bochanski,to do thejob.Winters placed Machinist Irving Larsen in complete charge of the job andtold the riggers he would be their supervisor.The machinists went to theCefaluafter supper and in the meantime the two riggers hoisted the casing onto a truckat the yard.Thereafter Hollins rode to the vessel in the truck with Al Winters,the truckdriver and brother of Thomas Winters; Bochanski drove down in hisown car.While en route,the truck was stopped by Robert Kirchoff,Respondents'yard superintendent,who told Hollins that when the riggers had moved the casinginto the engineroom their work was done,they should leave the ship,and that themachinists would handle the job from there on.When Hollins arrived at the ship,he told Bochanski and Larsen of Kirchoff's instructions.Larsen had already receivedword from another man that he would have to do the job with three machinistsalready on the boat .3Dissatisfied with this,he called Thomas Winters on the phoneabout 7 p.in. and told Winters he wanted to use the two machinists he had brought,as they had the proper tools, and to keep the riggers on the job to help out as longas he felt it necessary,to complete the job.Winters agreed to this, and Larsenthen returned to the crew and informed them they would stay on the job. Bochanskithen mentioned Kirchoff's order regarding the riggers,and Larsen told him he wasin complete charge of the job and would release the riggers when he saw fit. Theriggers then transferred the casing from the truck to the deck of the ship andthence down to the engineroom.It took them about 3 hours to do this;the cas-ing was a heavy,bulky piece,weighing over 500 pounds and measuring about 3feet highby 3 feet wide and 41/2feet long; the riggers had to move it on a dollyalong the deck to a passageway, and then move it long 2 passageways,through2 doors, and down 1 flight of stairs into the engineroom by means of chain hoistsand falls; in the engineroom,they lowered it into position on a foundation.Then,they had to raise and lower it several times while the machinists filed and checkedthe bearing surfaces to insure a proper seat and tight fit; after fitting,both riggersand machinists worked together to fasten down the casing with bolts; the riggersthen lowered heavy cylinder tops into place with falls and helped the machinistsbolt them down,assisted the machinists in replacing and fitting pistons with bearings,replacing other components,and in refitting piping and other connecting items tothe unit.The- job was completed about 7:30 a. in.on the 17th;the crew re-turned to the shipyard about 9 a. in. and then went home.The riggers workedat all times under the direct supervision of Larsen.When Hollins and Bochanski reported for work the morning of March 18, ThomasWinters discharged both, claiming they had been sleeping and drunk while on theCefalujob.Both men denied the accusations and Hollins immediately sought outthe union business agent,Loughney,who was at the yard,and asked him to inter-cede with management.Loughney gathered together Hollins, Bochanski,Larsen,and, several other members of the crew on that job,and took them to the yard of-fice,where he asked Respondent Brener to reinstate the riggers.Thomas and AlWinters were present during the discussion.Brener charged that the two- riggershad been drunk and sleeping of the job, but they again denied it, saying they hadworked all night.Larsen supported them, telling Brener neither man had beendrinking or asleep,and Loughney indicated he believed the riggers.Brener thenasked those present to tell him who was drunk or asleep on that job, and he wouldfire him,he did not care who it was. None of the men answered him? Brener then3 These machinists had worked on the boat during the day and had been left on the jobby Kirchoff when he left the boat at the end of the day.* Later that day, Larsen told Winters privately that Al Winters had been the only oneasleep and drinking on the job.The same day,Hollins also told Brener privately thatRespondents had the wrong information about the job, that Al Winters was the culprit,that Thomas Winters wastrying to "take it out on me" instead of his brother,and thustrying to cover up forhis brother.I find from uncontradicted testimony of Larsen andBochanski that Al Winters fell asleep on the ship during the job and appeared to havebeen drinking. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed the matter with his partners and they finally agreed to reinstate the rig-gers,which was done about 9 a. m. that morning. The above findings are based oncredible and mutually corroborative testimony of Hollins, Bochanski, and Larsen,which is supported in part by testimony of Kirchoff and admissions of Brener, Win-ters; and Kosove; other testimony of the three partners and Kirchoff in conflict there-with is not credited because none of them were present during the operation, andtheir testimony on it was mostly opinion and conclusions not supported by facts ortestimony of officers of the vessel on whose reports they relied in charging Hollinswith misconduct.About 10 a. in. the same morning, Bochanski and Hollins approached Shop Stew-ard Richards in the yard and asked if a meeting could be held for the election ofa shop committeeman for the riggers.Richards agreed to hold it, saying he wouldget the men together in the washroom at dinnertime.Richards then notified all theriggers, painters, and a sandblaster of the time and place of the election. Sevenriggers, two 'painters, and a sandblaster gathered in the washroom at 11:30 a. m.with. Richards.Charles. Kirby, a rigger foreman, was present but was not allowedto take part in the election.Richards conducted the meeting.He announced thatthere would be an election of shop committeeman for the riggers, and said 9 rig-gers, 2 painters, and 1 sandblaster were eligible to vote.When he called for nomi-nations,Rigger Joe Sigovich was nominated by Rigger Paul Peterson, but declinedthe nomination.Hollins was then nominated by Riggers Bochanski or WilliamNolen.There being no other nominations, Richards asked the men if they wanteda written or oral vote, and they requested an oral vote.When he called for thevote, there was a chorus of "ayes" for Hollinsand noneopposed.Richards declaredHollins elected and the men returned to work.Richards at once outlined to Hol-lins his duties as shop committeeman, stating that he was supposed to make note ofany grievances that came up among the riggers, bring them to Richards, and thenthey could "iron it out with the company."These findings are based on creditedand mutually corroborative testimony of Hollins, Bochanski, and Richards; othertestimony of these witnesses at variance therewith is not credited.Hollins took no action as shop committeeman that day or the next.However,on the evening of the 19th, he and Rigger Nolen were paid off about 5:10 p. m. in-stead of at 4:30 p. m., their usual quitting time, due to some delay in the preparationof their particular checks.On Monday, March 22, 1954, while the riggers were inthe lockerroom before 8 a. m., preparing to go to work, Nolen mentioned to Hol-lins the delay in receiving their checks on Friday and suggested that Hollins take upthe matter with management for the riggers.Hollins said he would write it downand tell Shop Steward Richards about it when he saw him.Rigger Bochanski alsosuggested that Hollins speak to Respondents about the filthy condition of thetoilets.Hollins noted both complaints on a slip of paper as follows: "Pay at 3 o'clock onFriday" and "Filthy toilets."All the riggers were present during this discussion.Hollins went to workon anaircraft carrier then in the shipyard.When he gotaboard, he was stopped for 4 machinists, 1 of whom, Palisca, told him of a discus-sion he had that morning with Respondent Kosove about the machinists' hours ofwork 1 day the previous week, in which Palisca had claimed he had worked 4rhours, but Kosove disagreed, saying he had worked only 4 hours and would be paidfor 4.Palisca told Hollins that Respondents were trying to "do" him out of a halfhour's pay. Hollins told Palisca to see Richards about it. Palisca replied thathe did not see Richards around and had heard that he would not be at work that,day.Palisca also said he had heard that Hollins was a shop committeeman, andthus asked him to take care of the complaint for him.Hollins then noted the namesof four machinists (Palisca, Jankevics, Taylor, and Hurd) on the papercontainingthe riggers' complaints, and told Palisca he would turn them over to Richards.When Hollins went to lunch about 11:30 a. in., three other machinists (Hogan,Dietson, and Faunce) came to him and voiced the same complaint as Palisca hadmade. 'Hollins added their names to the paper, saying he had the same complaintfrom other machinists, and that he would give all theirnamesto Richards.Henoted opposite the seven names "4' hours Monday." During lunch period Hollinsinquired for Richards, was told by other workers that he was absent that day, andthat they had heard he was going to North Jersey to look for another job.Richardswas in fact absent from work the entire day.After lunch, Hollins met FrankGrubiak, a member of the Union's executive board who did not work at the yard,and asked himto tell BusinessAgent Loughney that Hollins wanted to see him. Theabove findings are based on uncontradicted and credited testimony of Hollins, Bo-chanski, and Richards and General Counsel's Exhibit No. 2.About 1:30 p. m. Hollins went to the machine shop for tools and met RespondentThomas Winters there.Hollins mentioned that Richards was not at work that day KEYSTONE SHIP ENGINEERING COMPANY603and Winters affirmed it.Hollins asked if Winters knew he had been elected shopsteward for the riggers.Winters said he did not, and Hollins said he was electedThursday.Then Hollins said he had a few things to show Winters and showed himthe list of grievances.He stated the men were paid after 4:30 p. in. on Fridays andwould like to get paid before that time; Hollins suggested that Respondents mightpay them around 3 p. in.Winters looked at the paper and asked what "filthy toilets"meant.Hollins said he would come to that and reiterated the pay grievance, relatinghis own tardy payment on the previous Friday, and saying the men would like to getpaid before 4:30 p. in.As to the "filthy toilets," Hollins said the men complainedthat they were so dirty they could not be used and even the sailors from the aircraftcarrier refused to use them.Winters then asked what the names on the paper meant,and Hollins related Palisca's complaint about his pay and Kosove's statement thatthe machinists would be paid only for 4 hours.Winters took the paper from Hollins'hand, said to him that he "would take care of this" and would let him know, andwalked away.Winters at once sought out a pipefitter in the yard, who had the dutyof maintainingthe toilet facilities, and asked him to check on their condition.Thesefindings are based on credited testimony of Hollins which is corroborated by that ofWinters in substantial part.I find from testimony of both Hollins and Winters that Hollins accosted Winterson the carrier about 3 or 3:30 p. in. that day and asked him what he was going todo about the grievances, particularly the request for earlier payments.Winters re-plied that Respondents would have to hire another girl and he would let Hollinsknow .5Hollins then called Winters to one side beyond the hearing of nearby workersand said to him, "You better be a good boy or else."Winters asked, "What do youmean,or else?" and Hollins replied, "Or I'll tell your partners about you and thatdroop stealing the boiler scrap down on that Cater Street job"; on cross-examination,Winters stated Hollins' reply thus: "That your brother and the gang that worked onthis boiler at 15th and Cater had stole the scrap iron."Winters asked Hollins whoworked on that job, and Hollins named them, including Al Winters.6About 3:45p. m., Winters talked to his partners about Hollins' remarks and other activities.Thisconference will be considered in detail below.About 8 a. in. on the morning of March 23, Thomas Winters told Steward RichardsthatHollinshad brought him a list of grievances, and was quite angry about it, ask-ing Richards who was the proper person to give him the list.Richards told himHollins had been elected shop committeeman for the riggers.Winters asked ifgrievances were not supposed to "go through" Richards as shop steward and Richardsaffirmed that they were.Winters then told Richards he was going to "leave it up toyou" and suggested that he talk to Union Agent Loughney about it.Hollins cameto work at the usual time Tuesday morning.After Richards finished talking withWinters he approached Hollins and mentioned his presentation of grievances toWinters.Hollins admitted he had done so.Richards asked Hollins why he hadnot waited and given them to him when he came in. Hollins replied he had waitedfor Richards until noon on Monday, but had learned he was out looking for anotherjob, that he did not know what to do, had tried unsuccessfully to contact Loughney,and had then presented the grievances to Winters when he ran into him.Richards6I do not credit Winters' testimony that he said nothing in reply to Hollins, for it isclear from credible testimony of Richards, which will be discussed in more detail below.that Richards had been discussing this grievance with Respondents for at least a weekbefore Hollins' election, and Respondents have since hired another girl to take care of thewhole payrollit is inferable that Winters was already conversant with the grievancewhen Hollins spoke to him, and probable that Respondents were even then contemplatinghiring another girl to take care of it.6 I do not credit Hollins' denial, on rebuttal, of the "or else" statement, or of any threattoWinters based on his brother's connection with the boiler job.The creditedadmissionsofWinters and Kosove indicate that late in 1953 Kosove had sent some yard employees,including Al Winters, to replace a boiler in a building owned by him elsewherein Phila-delphia, and that the crew had sold the old boiler for scrap and pocketed the money. Thetestimony of Hollins and Richards indicates that Hollins knew aboutthis episode andmentioned it to Brener in a discussion with Brener the afternoon of March 23 just beforehis discharge, in which Hollins complained to Brener that Winters did not like him,thought he was "no good," and that he was "pretty burnt up" about Winters' attitude. Itis clear from these facts, and from the nature of Winters' testimony about Hollins' con-duct generally, that there was no love lost between the two men, and that Hollins men-tioned the boiler episode to Brener as a sort of "defensive" or "counter"accusation aimedat the man he knew would discharge him shortly. In these circumstances, it is morelikely than not that Hollins mentioned the scrap deal involving his brotherto ThomasWinters the day before. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDreplied that Hollins should not have done that but should have waited to see him.Hollins replied that he did not know whether Richards was "ever going to come in."Richards said that Winters was "pretty hot about it."Hollins replied that it wasalready done and that he had not known what else to do. Just before lunch, Richardsagain told Hollins that Winters was "pretty hot" about the list of grievances Hollinshad given him.Hollins suggested that he and Richards "straighten it out" by havinga meeting with Loughney and Partners Brener and Winters.Richards agreed andsaid he would try to locate Loughney. Richards tried to contact Loughney by phonetwice during the afternoon but without success.Hollins then suggested that Richardsand he have a meeting with Brener and Winters, saying he did not want to talk withWinters in the absence of Brener.Richards said he would try to arrange a meeting.These facts are based on credited testimony of Hollins and Richards.Shortly before 4 p. m., Winters asked Richards to send Hollins to Respondents'office, saying Hollins was being discharged and his checks were being made out.Richards sought out Hollins in the yard and told him what Winters had said.Hollinstold Richards he would not go to the office without Brener.As they went to theoffice, they met Brener.Hollins told Brener that Winters had called for him.Brener said he knew about it and that Winters was going to lay him off.Hollinsasked why, and Brener asked Hollins if he had not given Winters a paper listinggrievances onMonday.Hollins admitted that he had, saying he had given ittoWinters as representative of a group of employees, and that he had been electedshop "steward" of the riggers.Brener said that Winters had said Hollins wasan agitator.Brener asked about Hollins' seniority in the yard and Hollins toldhim he had the most seniority among the riggers.? Brener repeated that Winterswas going to lay him off and asked Hollins to "take" the layoff.Hollins said hedid not mind "taking" it if he had done something wrong, but did not think hehad, done anything wrong and desired to stay at work.He also told Brener thathe was "pretty burnt up" about Winters' attitude toward him, that Winters didnot like him and said he was no good, and he then told Brener that Al Winters,Thomas' brother, had participated in the sale of the scrap boiler from the CaterStreet job on which he had worked for Kosove. Brener said he would have to seeWinters about that.Richards then told Hollins that "we" would bring Loughney tothe yard in the morning and would talk the matter over then.Hollins then wentinto the office about 4:30 p. in., where Winters tendered him two paychecks, sayinghe -was discharged.Hollins asked why he was discharged and Winters said "wedon't want you around here any more."Hollins refused to accept the checks,saying he would wait to see Loughney before doing so. The next day, March 24,Hollins tried to get his job back with the help of Loughney, but Respondents re-fused to reinstate him.These findings are based on credited testimony of Hollins,which is corroborated in substantial part by that of Richards, admissions of Brenerand Winters, and payroll records of Respondents.Testimony of Brener, Kosove, andWinters in conflict therewith is not credited.B.Respondents' defensesRespondents' answer sets forth three basic reasons for discharge: (1) That Hollinswas not a qualified rigger, though employed as such, and could not properly performa rigger's work; (2) that he "persistently" loafed and slept on the job and was asafety hazard, in that on one occasion he almost caused a fatal accident; (3) andthat he "persistently" caused disturbances, disrupted work schedules, and intimi-dated fellow employees.At the final argument, Respondents also claimed thatthe proximate and immediate cause of his discharge was his attempt on March22 to blackmail Winters by the threat to expose his brother's defalcations, andthat this threat was characteristic of his "weight-throwing tactics" and "part andparcel of his general demeanour, attitude, loafing and refusal to work."They arguethat the discharge was in nowise based on Hollins' election as shop committeemanor presentation of grievances in that capacity.The question of motivation thusraised requires at the outset a consideration of Respondents' conference of March22 at which the discharge decision was reached.Thomas Winters testified that:He was perturbed by Hollins' threat on the afternoon of the 22d to expose, tohis partners, Al Winters' part in the scrap deal, so he at once sought out his partnersand related Hollins' remarks to them; he also mentioned to them "actions thathave been occurring for the past week or so," saying he could not work with Hol-lins any longer; Kosove asked what these "actions" were, and Winters said Hollins9I find from Hollins' uncontradicted testimony that at this time he had the third highestseniority among the riggers, only Sigovich and Rigger Foreman Kirby having longerservice. KEYSTONE SHIP ENGINEERING COMPANY605was "agitating all over the yard,especially in the rigging gang,where he hadit in a turmoil"and that he would not tolerate "these conditions"any longer.Brenerand Kosove agreed that Hollins should be discharged and told Winters to do soimmediately.Kosove corroboratesWinter's report about Hollins' remarks andthreat, adding thatWinters told them Hollins was trying to hold the scrap dealand his brother's part in it as a club over Winters' head, and that he (Kosove)told his partners that, whether or not Al Winters sold the scrap and failed to accountfor the money was beside the point, that they did not want any employee aroundwho would talk to his Employer that way, that Hollins was "not good for them,"that they must get rid of him, and that all three agreed.Kosove does not corrobo-rateWinters' recital of the alleged prior "actions" and "agitation" by Hollins.Brenerdid not testify about this conference except to say he ordered Winters that day toget rid of Hollins at once because he "doesn't produce, doesn't work," but Winterswanted to wait until Tuesday.This testimony, of course, is not contradicted by anyof General Counsel'switnesses.Winters testified that Hollins'threat to him wasone of the reasons for discharge.He also admitted he learned from Richards themorning of March 23 that Hollins had told both Richards and Brener about hisbrother'spart in the scrap deal.Kosove testified that Respondent had not been"generally" pleased with Hollins, and that these remarks were the "last infraction"which led them to the decision to get rid of him. It is clear from the above testi-mony,and I find,thatHollins'threat to Winters was a motivating factor in hisdischarge.IfHollins' threat toWinters, its effect on Winters, and Respondents' decisionto discharge him after discussion of that threat, were the sole facts in the case,there is no question that Respondents' discharge of Hollins for that threat, whichwas a form of insubordination, was justified, even if Hollins was at that time alegally constituted shop committeeman.SeeB. B. Crystal Company,70 NLRB985, 986; and compareThe Bettcher Manufacturing Company,76 NLRB 526, 527.However,the issues raised by the pleadings,Hollins' recent union activity, andRespondents'consideration of that activity at the same conference,raise the furtherquestion whether Hollins' threats, either alone or combined with other activitiescited by Respondents, were the sole motivation for the discharge, or at least weighedmore heavily in the decision to discharge him than did his union activities.Discrimi-nation may be inferred if it is shown that one reason for his discharge was hisunion or protected activity. It need not be the only reason, but it will be sufficientto base a finding of violation of theAct ifit is a substantial or motivating reason,despite the fact that other reasons may exist.N. L. R. B. v. Whitin Machine Works,204 F. 2d 883, 885 (C: A. 1) enfg. 100 NLRB279; Kingston Cake Company, Inc.,97 NLRB 1445, 1451, affd. on this point, but enforcement denied on other grounds,206 F. 2d 604 (C. A. 3).I have found above that Respondent Winters became cognizant of Hollins' electionand activity as shop committeeman in their first conversation on March 22, whenHollinspresented the grievances outlined above.I further find from uncontra-dicted testimony of Winters and Kosove that:Immediately after the partners reachedthe decision to discharge Hollins,Winters, very agitated, pulled Hollins' list ofgrievances from his pocket and showed them to his partners, saying "That isn't all,look at this statement he gave me this,morning." 8The partners read over the listand Kosove commented there was nothing wrong with the list and the grievancesshould be "looked into" and corrected,except one which he said"had no bearing."Winters and Kosove further testified,in substance,that Kosove asked what rightHollins-had to present grievances,and Winters said,"None,"as Richards was theshop steward.Kbsove suggested Winters call-Loughney to ascertain Hollins' exactstatus, statingthat if they discharged him and he was aunionofficial, they might havea strike on their hands.Winters said he had already talked to Loughney that morningand the latter told him Hollins had no official status or authority.Both partnersalso testifiedthatthe decision to discharge Hollins was made before Winters men-tioned his presentation of grievances,and that neither the question of his status asshop committeeman nor his presentation of grievances entered into that decision.While the sequence of the discussion at the discharge conference affords some supportfor this contention,their testimony on this point is belied by other testimony andcircumstances.First, it is clear that all Respondents knew of Hollins'purported° On cross-examination,Winters said be told them"Not only that,look at this" ;Kosovetestified on direct examination that Winters said, "And what do you think of this?"; oncross-examination he states it : "Look what else this guy gave me,"and then professes notto recall Winters' exact words, but states their substance as : "Look at the nerve of thisguy giving me this, too " 606DECISIONSOF NATIONALLABOR,RELATIONS BOARDelection and presentation of grievances before his discharge of March 23, 1954.Winters knew of it at least from about 1:30 p. in. on March 22, and it was certainlyin his mind when he talked to his partners about Hollins' threat, although he sayshe did not bring it out until after the decision to discharge was made. Second,'oncross-examinationWinters admitted that he felt "definitely" that "when he [Hollins]presented or got these grievances, he was aggravating and pullmg his weight amongthe riggers," and that this was the "agitation" he was making among "the entirerigging gang and half the plant"; he also described the "agitation" by saying Hollinswas not doing his work, was never with his rigging gang, and "would -be over herewith a couple of men, over there with a couple of men, and what have you," inthe week or so before his discharge.Brener testified that after the first dischargeand reinstatement of March 18_1954, he saw Hollins "quite often" talking withgroups of riggers, machinists, and other craftsmen, and that he was dischargedfor not doing his job and because he was busy "buzzing around, telling workmencomplaints against us, instead of doing his job."As I have already found thatHollins discussed grievances with other employees on three occasions on March 22,1954, it is clear from Winters' and Brener's testimony that this activity was partof the "agitation" and failure to do his job which Respondents had in mind whenthey decided on the discharge.From Winters' admission alone, it is inferable thatthe collection and presentation of grievances loomed at least as important, if notmore so, than the threat of March 22 in the decision to discharge; thisinference isstrengthened by the admissions of Winters and Kosove as to Winters' remarks inbringing up the grievances, which clearly indicate that Winters at least consideredtheir presentation to be additional, rather than incidental, reprehensible conduct ofHollins.That this conduct still loomed large in Winters' mind on the day of thedischarge is also evident from Winters' discussion at 8 a. in. with Richards aboutHollins' presentation of grievances and Richards' subsequent comments to HollinsthatWinters was "pretty hot about it."As against the above testimony,the merefact that Winters mentioned the grievancesafterthe discussion of the threat in thesame conference loses significance. I am convinced from all the above factsand circumstances,and find, that Hollins'collection and presentation of grievancesas shop committeeman was a motivating factor in his discharge to at least the samedegree as his "blackmail" threat to Winters.Respondents attack the legality of Hollins' election and propriety of his presenta-tion of grievances on several grounds.They say the election was illegal under theUnion's constitution and likewise contrary to the terms of a purported collective-bargaining agreement with the Union, that the grievances Hollins presented werewithout substance and "fanciful," that under these circumstances Hollins was im-properly assuming the mantle of authority of shop committeeman, especially wherethe employees were already represented by a shop steward, and that this conduct was"part of the general picture of a man who wants to become some type of unionofficial so that he won't have to do an honest day's work."The argument that the grievances presented were "fanciful" is deprived of all forceby the: (1) Credited testimony of Kosove that, after the partners examined the list,Kosove commented that there was nothing wrong with the requests (except one)and that they should be looked into and corrected; (2) credited testimony of Brenerand Steward Richards that in the past employees had at times been paid after theirquittingtime,due to the unavailability of Winters who had tosignall paychecks, thatemployees had complained in the week before the election about tardy payments,that Richards had been trying in that period to persuade management to advance thetime of payment to 3 p. in. or lunchtime on Fridays, and that Respondents had sincethat time hired another girl to take care of the payroll, had arranged to have pay-checks signed earlier in the week, and at the time of the hearing were paying themen at lunchtime on Fridays; and (3) credited testimony of Richards that employeeshad complained before March 18, 1954, about dirty toilets, that Respondents hadhad them repaired and assigned men to keep them clean, but occasionally the cleaners"skipped a day." 9The contention that Hollins' election and subsequent conduct is contrary to theunion constitution and bylaws is based solely on the uncontradicted facts 10 that theunion business agent has always appointed shop stewards and committeemen in the9 Even if the grievances had been without substance in fact, the fact that the employeesstill presented them indicates that in their minds the complaints were justified, and theirpresentation through Hollins in that belief, though mistaken, was still a protected con-certed activity.SeeFirth Carpet Company v. N. L. It. B.,129 F. 2d 633, 636 (C. A. 2).10 They appear in the testimony of Loughney and the union constitutionand minutes ofmembershipmeetings. KEYSTONE SHIP ENGINEERING COMPANY607shipyards of Respondents and other employers under authority granted him by themembership of the Union in January 1952, which grant was consonant with authoritygiven subordinate lodges (including Local 803) by the constitution of the parentInternational Brotherhood, adopted in July 1953, to either elect or appoint shopstewards and committeemen. It is also clear from the record that Respondents hadalways recognized and dealt with Shop Steward Richards, Loughney's appointee, asthe sole legitimate union representative in their yard.While there is some questionas a matter of union constitutional law whether the action of the membership in1952 legally waived their constitutional right to elect their own committeemengranted by the 1953 constitution, in the absence of a new grant of the appointmentpower to the business agent following the adoption of that constitution, I deem itunnecessary to decide that point or to judge the legality of Hollins' activity by theconstitution, bylaws, or internal practices of the Union."The Board has held thatthe right guaranteed to employees by the Act to engage in concerted activities forpurposes of collective bargaining and other mutual aid or protection cannot be limitedor proscribed by the internal regulations of the union whose members have engagedin the concerted activity.Cape Arago Lumber Company,69-NLRB 572, 586, andcf.Republic Steel Corporation,62 NLRB 1008, 1029, 1030. Furthermore, Section9 (a) of the Act, which gives exclusive bargaining status for all employees in anappropriate unit to the representative chosen for that purpose by a majority of em-ployees in the unit, at the same time preserves the right of individual employees orgroupsof employees generally to present grievances to their employer and to havesuch grievances adjusted, without intervention of the bargaining representative.12I am of the opinion that Hollins' presentation of grievances to Respondents on behalfof himself and a group of employees, whether of his own craft or otherwise, wasconcerted activity which falls' clearly within the protection of the first proviso ofSection 9 (a).However, Section 9 (a) places two limitations upon the exercise of the right of in-dividual presentation and adjustment of grievances: First, that the adjustment ofsuch grievances "is not inconsistent with the terms of a collective-bargaining contractor agreementthen in effect," and, two, that the "bargaining representative has beengiven opportunity to be present at such adjustment."The first limitationappearsto be the basis for Respondents' main contention-that Hollins' collection and presen-tation of grievances was contrary to the terms of a collective-bargaining agreementexistingbetween Respondents and the Union, and was thus unprotected activity.13At the very outset, however, their argument runs afoul of the established facts thatHollins'activity as shop committeeman involved only a partial exercise of the rightprotected by Section 9 (a).He did no more than note grievances of employees, makethem known to management, and state what correction of working conditions theemployees desired.Winters listened to his recital of grievances, and said he would"take care of them." There is no proof that Hollins had any further discussion withmanagementabout the merits of the grievances, nor that he took part in an actual"adjustment" or settlement of the grievances, before his discharge.14Although therecord does not show the exact dates when Respondents corrected the grievances, thecredited testimony of Brener and Richards indicates that any adjustments, at leastin the pay, procedures, were put into effect following Hollins' discharge.There isno proof that Hollins was present after that event at any conferences between man-agement and the Union (if any were in fact held) about the grievances, nor at theactual"adjustment" thereof.Thus it cannot be argued that Hollins in fact partici-pated in any "adjustment" or settlement of grievances which might be inconsistentwith the terms of a collective-bargaining agreement,assumingone existed. In otherwords, his handling of grievances never reached the stage of bargaining, "adjustment,"or settlement which would make it subject to the limitations on which Respondentsrely.Considering the wording and meaning of Section 9 (a) and its provisos, I amu For this reason, I make no findings on testimony of Loughney or Respondents relatingto the legality or propriety of Hollins' election and subsequent conduct, from the stand-point of the Union's internal rules and practices in handling grievances with employers.12 SeeN. L. R. B. v American. Mfg Company of Texas,203 F. 2d 212 (C. A. 5).'aAlthough Respondents do not specifically mention Section 9 (a) or its limitations intheir arguments, their vigorous efforts to prove the existence and terms of a specific col-lective-bargaining contract, and that Hollins acted contrary thereto, make it clear thatthey rely upon such contract to show the alleged illegality of his conduct14 I do not consider Hollins' casual inquiry of Winters in their second talkon March 22,as towhat Respondents intended to do about the grievances, or Winters' reply, or Hollins'threat to Winters, as substantial evidence that Hollins was engagedin "adjustment," ascontrasted with presentation,of grievances. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDimpelled to the conclusion that the limited character of Hollins' concerted activity isfatal to Respondents' argument. Section 9 (a) of the original Wagner Act providedthat any individual employee or group of employees should have the right at any timeto present grievances to their employer. Section 9 (a) was changed by the amend-ments of 1947 to enlarge that right by permitting them also to settle grievanceswith their employers without the intervention of the bargaining representative, subjectto the two limitations noted above.The evolution of the section points,.iip, twosignificant things: first, the statute has always recognized the right of individual'pres-entation of grievances, independently of the rights of the bargaining representativeand, second, the section as it now stands clearly distinguishes between the "presen-tation" and the "adjustment" of grievances, in that it leaves the long-recognized rightof individual presentation of grievances unfettered, while it places limitations onlyon the employees' right of actual adjustment of their own grievances, in order to pre-serve the basic bargaining rights and status of the statutory bargaining representative.The legislative history of the present Section 9 (a) makes it clear that Congress in-tended thereby to reassert and clarify the right of employees to present grievancesindependently of the rights of the bargaining representative, and at thesame timegrant them the right to settle such grievances by themselves, provided that in sodoing they did not run counter to any existing collective-bargaining agreement or ex-clude the bargaining representative from attendance at such settlement, which mighttend-to weaken the collective-bargaining process and the status of the statutory bar-gaining representative.15Viewed in the light of the section and its legislative history,I am of the opinion and conclude that Hollins' presentation of grievances for him-self and other employees was merely an exercise of the basic right recognized andprotected by the Act since its inception, and never reached the point which wouldrequire a determination whether his activity was inconsistent with a collective-bar-gaining contract, if any existed, or whether he acted in, anywise in derogation, of, therights of the Union as collective-bargaining representative.However, in view of the extent to which the parties litigated the question of theexistence of a bargaining contract, I shall consider this defense as though it had beenspecifically pleaded, and for that purpose shall assume that Hollins' presentationof grievances was in fact part of the negotiation and adjustment thereof and in lawsubject to the first limitation in Section 9 (a).Respondents rely on a document(Respondents' Exhibit No. R-3) which on its face purports to be a collective-bar-gaining agreement between Respondents and the Union, executed by Respondentsand Loughney on December 21, 1953, and operative from January 1, 1954, to Jan-uary 1, 1955, and from year to year thereafter, unless sooner terminated by theparties.Article (9) thereof, entitled "Grievance Pay," provides:The Grievance Committee shall comprise of the Shop Steward and two em-ployees when necessary appointed by theBusinessAgent and the. time lost bytheGrievance Committee during regular working hours in the settlement ofgrievances on or off Company property, shall be paid for by the Company atthe regular hourly rate (base rate) of the employees involved this article shallnot be abused.Article 14, "Grievance Procedure," provides in effect that all disputes and grievancesshall be adjusted (1) between the aggrieved employee, his foreman, and the shopsteward; if necessary, (2) between the shop steward, grievance committee, and man-agement; and if a satisfactory adjustment is not reached by these representativeswithin 7 days of presentation to management, (3) either party can refer the griev-ance to arbitration before a board comprised of a representative each from theUnion and management and an impartial chairman chosen jointly by both.Re-spondents contend, and it is patent from the facts, that Hollins' election as shopcommitteeman and handling of grievances thereafter was not in accord with theabove provisions.However, certain testimony of Respondents and their own wit-nesses afford substantial basis for the conclusion that at the time of Hollins' dis-charge, neither the above contract, nor any other definite collective-bargainingagreement, was in existence or operative between Respondents and the Union.Onthe first day of the hearing, Respondents produced an unsigned, undated mimeo-graphed form of contract in response to a subpena served on them by General Coun-sel, calling for production of the collective-bargaining agreement in existence .be-tween them and the Union on March 22, 1954; by stipulation that document wasplaced in evidence (General Counsel's Exhibit No. 3) as the contract in existenceon that date.This document makes no provision for the manner of selection ofie See the analysis b the Court of Appealsbyfor the Second Circuit of the legislative his-tory of Section 9 (a) inDoudsv.Local1250, etc.,173 F. 2d 764, 768, 769. KEYSTONE SHIP ENGINEERING COMPANY '609members of the local grievance committee,although article VIII thereof containssubstantially the same grievance provisions as the signed document on which Re-spondents now rely.When Business Agent Loughney of the Union testified forRespondents,he produced the signed document,claiming it is the original contractsigned by both parties on December 21, 1953, and disclaiming knowledge of the un-signed document.When General Counsel pointed out differences between the twodocuments,Respondents still represented on the record that the unsigned contractwas the only one in their files; and Kosove, the partner who handles the adminis-trative end of the business and has custody of all contracts, testified that, when thesubpena was served, he searched for the contract and found only copies of the un-signed General Counsel's Exhibit No. 3 in the office file marked "union contracts,"and thus assumed that it was the existing contract.From the stipulation andKosove's testimony, General Counsel and the Trial Examiner had a right to assumethat the document produced by Respondents in response to subpena, although un-dated and unsigned, was the authentic contract.However, after Loughney producedand testified about the signed document, Kosove changed his story, testifying thathe received a copy of that document in 1953, but that he does not now have thecopy or know where it is; and although he identified his signature on Loughney'scopy, and saw the date, December 21, 1953, written in ink on the first page, he refusedto testify that it was executed on that date, at first professing a lack of recollectionof the exact date, and later admitting only that it was signed during December 1953;he then repudiated the unsigned document produced by Respondents.Kosove'schange of story in palpable support of the signed document, his haziness as to thedate of execution, and his admission that Respondents do not have a signed copyof an all-important document governing labor relations with their employees, allraise a strong doubt as to the authenticity of Loughney's document.Furthermore,only Loughney and Winters testified that that document was signed on the date writ-ten into it;Brener did not testify on that point.Winters' testimony is obviously col-ored by Respondents' interest in proving the illegality of Hollins' grievance activityto support the discharge; his testimony regarding that activity, particularly his re-peated disparagement of it by expressions of opinion and volunteered statements,clearly indicates his personal animus toward Hollins and further weakens his credi-bility on this subject.Loughney's testimony is similarly suspect: his constant at-tempts to belittle Hollins' actions as committeeman and to shrug off his election asan event beneath notice and illegal under union regulations and Loughney's ownpractices; his single-handed effort to highlight this by testimony that he gave im-mediate notice to the riggers and Respondents of the illegality of the election on theday after the event, which story is categorically denied by Winters, Kosove, andBochanski, weakened by his own equivocation and self-contradictory testimony asto his movements on March 19 and 22, and not supported by testimony of any ofhis-own union members whom he placed at his alleged meeting with riggers on the19th; his incredible failure to seek out and advise Hollins himself at any time ofthe claimed illegality of his election;and finally his own testimony as to his argu-ments with Hollins after the discharge and his biased presentation of Hollins' caseto the Union's executive board,all clearly demonstrate his personal animus towardHollins and his resentment of the challenge to his power and status as union businessmanager represented by Hollins' election and activity pursuant thereto.It is fairlyinferable from Loughney's entire testimony that he was motivated by personal in-terest intryingto secure an adjudication in this case of the illegality of Hollins'election which might serve to remove possible future threats to his authority withinthe Union as its business manager.The doubts raised by the above testimony are magnified by the credible testimonyof Steward Richards that he knew from discussions with Loughney and Respondentsthat they were negotiating a contract from December 1953 to a time after Hollins'discharge,that during this period he worked steadily for Respondents without acollective-bargaining contract,and that in the same period there was a general strikein the industry along the riverfront.He also testified that he had never seen thesigned contract produced by Loughney,nor had been told of its existence by thelatter.Thistestimony is persuasive because it was clearly contrary to the interestsof his Employers and his Union.It also derives support from the admission ofLoughney that he did not know how much Richards knew about the purportedcontract,and from his failure to testify that he had ever brought or shown it toRichards.If a contract had in fact been executed before Hollins'discharge, itis incredible that the only union-shop steward in the shipyard would not have beenapprised of its existence or its terms, for a knowledge of its pay provisions andgrievances procedure,at the very least,would have been a necessity for his proper 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDday-to-day handling of grievances with management.Under thecircumstances,Richards' ignorance of the contract is forceful evidence of its nonexistence.Another indication of the lack of a contractlies inRichards' credible testimonythat,when he explained the duties of shop committeeman to Hollins on March `18,he was speaking from his knowledge of the Union's constitution;and his explanationof the grievance procedure prevailing in Respondents' yard indicates clearly that hederived his understanding of that procedure from the constitution, not the terms ofRespondents' Exhibit No. 3; the procedure he outlined contemplated the existenceof oneor more standing shop committeemen who would collect grievances in thefirst instance, which is more consistent with article XII,section 1,of the SubordinateLodge Constitution (Respondents' Exhibit No. 1, page 96), than with the grievanceprocedure in articles 9 and 14 of the purported contract, and Loughney's testimonyon that subject, which contemplate the creation and intervention of a "local grievancecommittee" only in the second phase of the procedure, after an impasse is reachedbetween the shop steward and management.Furthermore, Richards' testimony issupported by admissions of Loughney, Winters, and Kosove, from which I findthat: In November 1953, the Union began negotiations for a new collective-bar-gainingcontract with the Association of Master Contractors (an organization com-prisingmost of the ship repair concerns along the waterfront).When a contractwas not signed by mid-January 1954, employees of Association members went onstrike in February and stayed out until March 29, 1954, when the new contract wassigned following ratification of its terms by the union membership the day before.The new contract gave Association members' employees a basic wage increase froma $2 an hour minimum rate to $2.14.Respondents are not a member of the Associa-tion and are classedas an"independent" ship repair concern.Respondents' priorcontract with the Union expired on December 21, 1953,the same asthe Associationcontract.At that time, Respondents were paying a $2 minimum rate to all craftsand occupations in their yard, except janitors.When theybegan negotiations withthe Union for a new contract, the Union demanded the same basic minimum rate of$2.25 that it was seeking from the Association members.During the negotiations, Re-spondents reached an understanding with the Union that when the general strikewas over and contract terms had been settled with the Association, Respondentswould agree to the same general terms and pay the same rates as their competitorsin the Association, and on that basis Respondents' employees continued to workduring the strike, receiving the existingminimum$2 rate until the week of March 21,1954, when, after discussions with Loughney, Respondents gave a general 25-centwage raise to all employees, thus raising their minimum rate for all crafts to $2.25an hour.Loughney also admitted that collective-bargaining contracts with the "inde-pendent" concerns follow closely the terms of the main Association contract, andthat he deems it important that all the contracts be uniform. I do not credit testimonyof Winters, Kosove, and Loughney to the effect that the new contract (Respondents'ExhibitNo. 3) was fully negotiated and signed in December 1953, and that theparties verbally agreed at the time merely to withhold actual payment ofan agreed$2.25 an hour minimum rate until such time as the Association members signed theircontract: for their testimony on this subject (particularly that of Winters) containsso many self-contradictions and contradictions of each other, and theirreasons forwithholding for nearly 3 months an allegedly agreed wage increase (which was infactmore than the Association employers finally agreed on) are so varied andimplausible that I am compelled to reject their stories except to the extent that theyare consistent with the straightforward and credible testimony of Richards notedabove.Another circumstance militating against the existence in March of a contract in theform of Respondents' Exhibit No. 3, is the fact that the wage rates listed in it do notconform to rates actually paid to various crafts at the time.Thus, the testimonyof Kosove and Loughney indicates that during 1954 Respondents employed onlyfirst-class craftsmen in the 13 classifications (blacksmiths to riggers, inclusive) listedin the wage classifications in Respondents' Exhibit No. 3, and that Respondents hadno second-class craftsmen in those occupations in its employ; yet, the wage provisionslista $2.25 minimum rate for first-class craftsmen, and a $2 rate for second-classworkmen.Kosove admitted the $2 rate was the minimum which the 13 basic craftsreceived from December 1953, up to the week of March 21, 1954, but as none of itsemployees were second-class craftsmen, there is no explanation for the listing of the$2 rate for that grade, except Loughney's statement that it was inserted to recognizeRespondents' right to use workmen of that grade or to start new men at that rate.However, his explanaion is not supported by Respondents, and it is at variance withthe admitted fact that Respondents have only first-classcraftsmen in their employ anddo not usemen of the lower grade, and with Winters' repeatedassertionthat all KEYSTONE SHIP ENGINEERING COMPANY611Respondents'employees were doing a fine job and deserved the $2.25 minimumrate.Again, truckdrivers received the same general 25-cent wage increase to $2.25 anhour given to all other crafts in March 1954, but their basic rate is still listed as $2in thepurported contract; Respondents give no explanation for the discrepancy.Sandblasters are listed at a $2.50 minimum rate in the purported contract, but Kosovetestified they are now receiving, and have received for years past, a minimum rateof $3 an hour; there is no explanation as to why the Union, which must have knownthe going rate in the yard for this occupation, did not insist upon inserting it in thecontract to protect its members, but permitted a lower minimum rate to be inserted.Finally, the purported contract lists a $1.75 minimum rate for helpers, whichappears incredible in the light of Winters' testimony that Respondents had beenpaying $1.88 an hour minimum for that craft under prior contracts, that they raisedhelpers to $2 an hour in 1953, that Loughney knew that they did not pay less than$2 an hour to any employees, except janitors, and that during the negotiations overrates, Loughney demanded a raise in rates for all crafts listed in the document. I donot credit Winters' various flimsy explanations for the lower rate, such as that thatrate "means nothing," that he did not know Respondents were thereby agreeing topay less to helpers than under prior contracts, that he did not go over this portionof the contract, "it slipped by me."On the other hand, the admissions of Kosoveand Loughney as to the single pay rate and single top grade of the basic craftsmenin the yard in March is more consistent with the wage provisions of General Counsel'sExhibit No. 3, the repudiated document, than Respondents' Exhibit No. 3.Thiscircumstance further destroys the authenticity of the latter document.Finally,perusal of Respondents' Exhibit No. 3 discloses that numerous provisions are inartisti-cally worded: article 6, relating to discharge of employees, appears to be so garbledas to be unintelligible, and the crucial sentence in article 9, providing for appointmentof grievance committee members by the "Business Agent," appears in a clause pro-viding for payment of committee members for time lost in settlement of grievances,rather than in the article relating to grievance procedure, which would seem to beits proper place.Article 9 is also crudely worded.All of this makes Loughney'sdocument appear to be more of a rough draft of contract which would ordinarilybe submitted for discussion in the course of collective bargaining, rather than thefinished document completely and clearly setting forth the final understanding of theparties.In this respect, the repudiated General Counsel's Exhibit No. 3 has manymore of the indicia of a finished, carefully drafted and intelligible contract in a formwhich the parties would be likely to sign, than Respondents' Exhibit No. 3.Aftercareful consideration of all pertinent testimony relating to the alleged contract, I amsatisfied that Respondents have not sustained the burden of going forward with evi-dence sufficient to establish the existence of a collective-bargaining contract in March1954, which by its terms would invalidate Hollins' election as shop committeemanand his handling of grievances in that capacity.The contention that Hollins' election and grievance activity was an attempt toshop steward, is untenable for several reasons. I have found his presentation ofindividual grievances for himself and others was protected concerted activity withinthe purview of Section 9 (a). It is immaterial whether he acted as an elected shopcommitteeman or as a spokesman chosen otherwise; his activity would still havebeen protected if he had presented grievances as a mere employee for himself, oras part of a group, or as their informal spokesman. In the second place, whetheror not the election was legal, it is clear that he acted in good faith as a shop com-mitteeman:his election occurred under the supervision of the regular shop steward,who thought at the time that he was acting legally under the Union's constitutionin holding the election, and clearly Hollins and the employees who thereafter dealtwith him as committeeman assumed that his election under the auspices ;of: theshop steward was legal; and his own handling of grievances thereafter as foundabove indicates that he was trying to follow the instructions as to his duties whichRichards had outlined to him, for he did not attempt to present the complaintstomanagement until he learned that the steward was absent and was unable tolocate the union business manager.Such conduct can hardly be characterizedas anattempt to bypass the union steward or usurp his authority.Nor can it besaid that Hollins avoided his regular work by handling grievances, for the recordshows that his election,and all but one of his short discussions with employeesabout grievances on March 22, occurred outside of working hours; and there isno substantial proof that he lost any appreciable time from work in his brief dis-cussion with several machinists on the carrier that morning, or in his talks withWinters later that day.Furthermore, the bona fides of Hollins' election and ac-tivity thereafter is indicated by credible testimony of Bochanski and Richards, and 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmissions of Respondents and Loughney, from which I find that: Shortly afterHollins and Bochanski were discharged and then reinstated on March 18, Loughneytold Bochanski that there seemed to be trouble among the riggers, that operationswere "getting a little big," and he was going to make Bochanski shop committee-man for the riggers, sandblasters, and painters.However, Loughney did not carryout the appointment by notifying those craftsmen or Respondents, and Bochanskinever acted as committeeman; and when Bochanski indicated to other riggers thesame morning that he might be their committeeman, one disagreed, saying therewould have to be an election for that job.Richards gave up his job as shopsteward for the whole yard in April 1954, because complaints from the workershad become so numerous that he could not handle them and decided to resignrather than "ruin his reputation as shop steward."He complained to Loughneyabout it, and sometime after Hollins' election, Loughney told him he intended toput a shop steward in every department in the yard.Thereafter, Loughney ap-pointed separate shop stewards for at least five separate departments or crafts(riggers,machinists, painters, truckdrivers, and ironworkers, welders and shipfitters).Each of these stewards now has equal status in the yard.This testimony clearlyindicates that Hollins' election and handling of grievances in this period was nota "bizarre" or suspicious chain of events, engineered by Hollins for his personalaggrandizement, as Respondents claim, but was rather the outgrowth of discontentamong the riggers and their desire for separate representation for presentation ofgrievances and protection of their interests.The claim that Hollins was discharged because he lacked the qualifications ofa rigger and could not properly perform that work, is based mainly on the testi-mony of Winters that Hollins was hired initially as a laborer to do odd jobs, thathe was rehired in September 1953, as a matter of "compassion" at the requestof the Union because he needed the work, and was put on painting work andother odd jobs because of, an injury to his hand.This testimony is overweighedby the preponderant, credible, and mutually corroborative testimony of Hollins,Samuel Sykes, and Kosove, supported by admissions of Winters, from which Ifind that: Hollins was first hired by Respondents in May 1953 (prior to formationof the present partnership) as a rigger at $2 an hour, the basic pay of riggersat the time, and worked until June 1953, when he was laid off with other employeesfor lack of work. In this period, he at first performed various jobs, such as paint-ing, truckdriving, etc., and was then assigned to the rigging gang as a helper.He also performed other jobs as required by Respondents, in accordance with theirpolicy of transferring men to other work as business required.The fact that Hollinsreceived from the outset the basic pay of a rigger, plus the admission of Wintersthat he was qualified at least as a rigger's helper, is some indication that Hollinswas hired and paid as a rigger and was considered qualified for that work.Kosove'stestimony that he observed Hollins and concluded he was "not the kind of em-ployee they wanted," is not substantial, for he could not point out any specificacts or omissions of Hollins which would indicate lack of qualification; he couldonly say that he saw Hollins "standing in one particular place doing no particularjob" on "numerous occasions"; however, there is no proof that Respondents warnedor disciplined Hollins, although Kosove states he reported Hollins' alleged inaction'to`Winters the first time he noticed it.Further, Kosove's observations are not cor-roborated by Winters, the partner in direct charge of personnel and operations inthe yard and presumably in the best position to observe the conduct of employees.That Hollins' work during his first employment was acceptable is also inferrable fromthe facts, established by credited testimony of Hollins and Sykes, and admissionsofWinters and Kosove, that he was reemployed in September 1953 on his ownapplication and placed in the rigging gang, where he worked steadily thereafter(except for absence for sickness and 1 or 2 normal layoffs) at the same rigger'spay as formerly.lsThere is no proof of Hollins' lack of qualifications duringhis second employment and up to his discharge; the only substantial proof is to thecontrary.Respondents' records show that he continued to receive the rigger's basepay of $2 an hour until he was raised to $2.25 an hour in March, as part of thegeneral 25-cent wage raise.Winters admitted that Respondents felt, as early asDecember 1953, that their craftsmen, including riggers, were doing good work anddeserved more money; and Kosove and Loughney admitted that during 1954 Re-spondents had only first-class craftsmen.in the yard.'?Further, Rigger Bochanski,who worked as an assistant rigger foreman, or "pusher," over the riggers fromIe I do not credit testimony of Winters and Kosove at variance with these findings.14Kosove described a first-class rigger as one with sufficient experience in handling heavymaterialsto do it safely and "properly." , KEYSTONE SHIP ENGINEERING COMPANY613November 1953 to about June 1954, testified credibly that he observed Hollins'work up to his discharge and that Hollins did a good job and was "the bestthat I had in the gang." 19 It is also noteworthy that Respondents did not mentionhis alleged lack of qualifications when they finally discharged Hollins on March 23.I conclude that Respondents have failed to establish by substantial evidence thatHollins lacked the qualifications of a rigger and was unable to do that work, and Iam convinced that his deficiency, if any, in this respect was not a motivating factorin his discharge, and that this claim has been advanced by Respondents as an after-thought to conceal the true motive for the discharge.The, contentions that Hollins persistently loafed and slept on the job, and therebybecame a safety hazard on one occasion, and continually caused disturbances, dis-rupted work schedules, and intimidated fellow employees, can be considered together,as they all involved alleged misconduct.The charge that he once was a safety hazardobviously refers to his alleged sleeping on theCefalujob.19It is untenable in viewof my finding above that Al Winters, not Hollins, was the culprit on this occasion, andthat Respondents reinstated Hollins immediately after his discharge on March 18,upon learning from other employees that he was not the malefactor.RespondentWinters and Yard Superintendent Kirchoff also testified that the installation of the"piston" on theCefalujob should not have taken more than 3 hours of work, andRespondents' testimony intimates, in effect, that one reason for the discharge ofHollins and Bochanski was that they slept and loafed on that job, thus stretching outtheir hours of work at double-time pay longer than necessary, and that the owner oftheCefaluthreatened to refuse payment for time during which the riggers slept andloafed, because the job did not require them to stay on the boat all night.Thiscorollary claim is untenable, however, in the face of (1) credible testimony of Larsenand Bochanski which indicated the work involved and time required to do the job,as found above, and that the assistance of the riggers was necessary at all times inorder to complete the job expeditiously, (2) the additional credible testimony ofLarsen that when he told Thomas Winters on the 18th that his brother had beenthe sleeper,Winters made no complaint that the riggers had loafed on the job or thathe'kept them on the job too long, and that Larsen was never reprimanded or criticizedby Respondents for his handling of the job, (3) the credible testimony of Bochanskithat Kirchoff questioned him on the 17th or 18th about the progress of that job,asking why the riggers stayed on the job all night, and when Bochanski replied thathe had taken orders on the job from Larsen, on instructions of Winters, Kirchoffnever criticized him about the job, (4) Kirchoff's admission that he saw Hollins in theyard the day after the job, but never spoke to him about it, and (5) the fact thatRespondents never charged Hollins and Bochanski at the time of the discharge onthe 18th with wasting money or stretching out their worktime unnecessarily, or gavethat reason to Hollins on his final discharge on March 23.With respect to other misconduct, the three Respondents testified that: They hadbeen displeased with Hollins for some time because he was not doing his work andwas "agitating the entire rigging gang and half the plant"; theyoften saw him talkingwith groups of riggers and other craftsmen, and they received reports that he was"buzzing around, telling workmen complaints against us," finding fault with manage-ment, and,aggravating and intimidating the men.This testimony is not impressive,however, because the partners gave no details of times, places, or specific instancesof misconduct, nor did they name or produce the persons who reported the allegedmisconduct, except Kirchoff, whose testimony will be considered below.RespondentBrener, aloneplaced his observation of Hollins' "agitation" in the period of 3 workingdays between his first discharge (also the date of his election as shop committeeman)and his final discharge, but his testimony of receipt of reports that Hollins was "findingfault with management" in this period indicates he was referring to Hollins' threediscussions as shop committeeman with other employees abouttheirgrievances, asfound above; there is no proof that Hollins had other specific talks with employeesbefore his discharge.To the contrary, Bochanski, Hollins' immediate superior inthis period, testified credibly that between his election and final discharge, Hollins per-formed his work satisfactorily, leaving it only for normal reasons, and did not standaround talking with other employees.The only support for Respondents comes fromSuperintendent Kirchoff who testified that from the first week in February 1954 toMarch 18, 1954, he saw Hollins a "half-dozen times" standing with groups of men, notdoing any work, that he complained to Winters several times that he did not knowIs It is also significantthat Robert Kirchof2,yard superintendent who testified regard-ing allegedmisconductof Hollins,did not give testimony indicativeof his lack of quali-ficationsor inability to do the work ofa rigger.'a There is no proof that he slept on thejob at any other time. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat was the matter with Hollins and could not do anything with him, and,that herecommended to Winters several times that Hollins be discharged.This testimonyis deprived of substantive force by (1) Kirchoff's admission that the alleged shirkinghad been going on for nearly 2 months, (2) the lack of proof that Winters ever ad-monished Hollins about it, or acted on Kirchoff's recommendations of discharge, (3)the fact that such shirking was not mentioned to Hollins at his first discharge, otherthan his alleged sleeping on theCefalu,which I have found without basis in fact,(4) Hollins' immediate reinstatement on the 18th, which is indicative of condonationof any past loafing, if it in fact existed,20 and (5) Brener's admission that the work-men often gather in groups to talk while drinking coffee.or using the washroom, thatthey at times leave their work on a ship with others to smoke, and that riggers oftenstand around while waiting for machinery to be put in place on a job, which in-dicates that occasional periods of idleness for a coffee break, smoking, or-,otherreasons was not uncommon nor prevented by Respondents.Kirchoff also testifiedthat once in 1954, before Hollins' first discharge, he came upon a group of machinistsengaging in a "fracas" aboard a Navy ship.Hollins and Steward Richards were alsoin the argument.Kirchoff told all the men to leave the ship to iron out any dispute.Hollins told him "what you need is a punch in the nose."Kirchoff reported thefracas to Winters, who boarded the ship and straightened it out in some manner.On several other occasions in this period, Kirchoff talked to Hollins in a group ofmen, to "calm him down and break up the group," telling him to go back to work,and Hollins swore at him each time, telling him to "scram."On a few occasions,Hollins told Kirchoff he would throw him off the drydock.I do not consider thissubstantial evidence of misconduct for several reasons.Neither Winters nor Richardssupported Kirchoff's account of the "fracas."Kirchoff does not state what causedthe disturbance or that Hollins instigated it; and Hollins' mere presence and evenparticipation in the argument, which did not appear to be violent or serious, is-weakevidence of "agitation," particularly in the absence of proof that Winters reprimandedor even spoke to Hollins about it.Nor can Hollins' offers to punch Kirchoff in thenose, or throw him off the dock, or use of profanity toward him, be considered any-thing more than instances of the rough banter common among shipward workers,for Kirchoff testified that such remarks did not frighten or even bother him, that hehad often heard them during his 40 years of work along the riverfront, and was used tothem, and paid no attention to them, that such remarks were common shipyard talk,and he did not think employees meant anything in making them. There is no credibleproof that Hollins' activities, as recounted by Kirchoff, or even his recent handlingof grievances, intimidated fellow-workers, disrupted work schedules, or kept the"riggers gang and half the plant in a turmoil," as Winters put it. I conclude thatRespondents have failed to adduce substantial evidence that Hollins was guilty ofserious or unusual agitation or other misconduct which might, or in fact did, serve asa motive for his final discharge, other than his activities on March.22, 1954; ,,foundabove.It is clear from the testimony of Winters and Brener noted above'that'theonly "agitation" which they discussed and had in mind when they decided to dischargehim, was his presentation of grievances as shop committeeman on that date, whichthey considered illegal.From a consideration of all of the above facts and circumstances, particularlythe timing of the discharge the day after Hollins had engaged in protected con-certed activity, and the lack of factual and legal support for Respondents' variousdefenses, I am impelled to the conclusion, and therefore find, that Respondents dis-charged Edward J. Hollins on March 23, 1954, and refused thereafter to,-,reinstatehim, because of his presentation of grievances to management the day..before asspokesman and representative of a group of employees, which they consideredimproper and illegal conduct by a union member in the light of the Union's practicein designation of employee representatives in their yard. I conclude that by suchdischarge Respondents discriminated against Hollins in violation of Section 8 (a) (3)21Respondents'testimony indicates that they disagreed strongly amongthemselvesabout reinstatement of Hollins on the 18th; Winters and Kosove were against it on theground that he was a troublemaker and agitator, but they finally gave in toBrener'sinsistence on reinstatement, because of his contention that Hollins would profit by hisreinstatement and be a better worker ; however, they consented with the reservation thatthey would watch his future behavior.Hollins admits that on the 19th, Brener told himWinters had called hint an agitator, but Brener had disagreed and felt Hollins was a goodworker, and told Hollins to go back to work and "mind yourown business."While thistestimony might support an inference that Hollins was reinstated on probation, the recorddoes not show that he violated the "probation" by engaging in subsequent "agitation,"except for his handling of grievances on the 22d, which was a protected activity. KEYSTONESHIP ENGINEERINGCOMPANY615of the Act, for his discharge under the circumstances found above tended to en-courage membership in, the Union by indicating to union members the advisability ofcompliance with the Union's rules and policies.21At the same time, his dischargetended to discourage union members from exercising their guaranteed right ofpresentation of individual grievances to their employer, and of refraining fromassisting theUnion by compliance with its rules and, policies, and thus interferedwith, restrained, and coerced them in the exercise of rights guaranteed by Section 7of the Act, in violation of Section 8 (a) (1) of the Act 22III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section II, above, occurring in connectionwith their activities described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,I shall recommend that they be ordered to cease and desist therefrom, and takecertain affirmative action designated to effectuate the policies of the Act.Having found that Respondents unlawfully discriminated against Edward J. Hollinsin violation of Section 8 (a) (3) and (1) of the Act, I shall recommend that Respond-ents offer to Hollins immediate and full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority or other. rights and privileges,and make him whole for any loss of pay he may have suffered by reason ofRespondents' discrimination against him, by payment.to him of a sum equal tothe amount that he would normally have earned as wages from the date of thediscrimination against him to the date of a proper offer of reinstatement, less hisnet earnings in that period.His back pay shall be computed in accordance withthe formula adopted by the Board in F.W. Woolworth Company,90 NLRB 289.I shall also recommend that Respondents make available to the Board payroll andother records to facilitate computation of the amount of back pay due.Aside from the discriminatory discharge of Hollins, the record discloses noother conduct of Respondents violative of the Act or indicative of antiunionanimus or a disposition to deny the lawful rights of employees.However, theBoard is primarily concerned with protection of the rights of individual employeesguaranteed to them by the statute,News Printing Co., Inc.,110 NLRB 1265; andthe Board has held that a single discriminatory discharge "goes to the very heart ofthe Act" and is sufficient to warrant a broad cease and desist order.Virtue Bros. Mfg.Co., 87 NLRB 1518, 1519. I shall therefore recommend that Respondents beordered to cease and desist from in any manner infringing on rights of employeesguaranteed by the Act.Upon the foregoing findings of fact, and the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Edward J.Hollins, thereby encouraging membership in a labor organization, Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.3.By the above discrimination, thereby interfering with, restraining, and coercingemployees in the exercise of rights guaranteed by Section 7 of the Act, Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]21 SeeThe Columbus Show Case Company,111 NLRB 206, andRadio Officers,, Union etc.v N. L R. B.,196 F 2d 960 (C. A. 2), affd. 347 'U. S. 1,7, enfg. 93 NLRB 1523, 1527.re In view of the above findings and conclusions, I consider Immaterial to the issues, andmake no findings on, testimony relating to the Union's negotiations with Respondents overthe discharge after the event or Its internalactions onthat subject.379288-56-vol. 113-40